Title: From George Washington to Board of War, 23 February 1781
From: Washington, George
To: Board of War


                        
                            Gentlemen
                            Head Quarters New Windsor 23d Feby 1781
                        
                        I have been honored with your favor of the 17th inst. I am so well convinced not only of the policy, but of
                            the justice of giving support to a tribe, who have manifested so strong an attachment to us as the Oneida have done, that
                            I shall endeavour to select, from our the scanty supply of Cloathing, such Articles as are least suitable, on account of their
                            quality, for the troops, but which will serve to make the Indians, at least, comfortable, and send them up to General
                            Schuyler as soon as the navigation is open.
                        I can promise nothing certain on the score of provision—The troops at Albany and Schenectady have been, all
                            the winter, most distressed on that account—When our magazines are full, the Indians will participate—when scanty—they
                            must share accordingly. With the greatest Respect I have the honor to be Gentn Yr most obt

                    